Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/379,120 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as set forth in the tables and description below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant claim 1
‘120 Application
A radar apparatus, comprising: an antenna member configured to include a 5transmission antenna set including at least one first transmission antenna and a second transmission antenna
A radar apparatus, comprising: an antenna member configured to include a 5transmission antenna set which includes a first transmission antenna including a first-1 transmission antenna and a first-2 transmission antenna
spaced apart from the first transmission antenna by a first vertical distance in a first direction perpendicular to a ground
the first-2 transmission antenna and spaced apart from the first transmission antenna by a predetermined vertical distance in a first direction perpendicular to a ground
and a receiving antenna set 10including at least one receiving antenna disposed at the same vertical position as the first transmission antenna or the second transmission antenna
and configured to include a receiving antenna set which includes at least 15one receiving antenna disposed at the same vertical position as the first transmission antenna
a transceiver configured to transmit a transmission signal by using at least one of the 15transmission antenna in a first detection mode or a second detection mode and to receive a reflection signal by using all of the receiving antennas
a transceiver configured to select at least one transmission antenna based on a detection mode among a plurality of detection modes, transmit transmission 20signal by using the selected transmission antenna, and receive reflection signal by using all of the receiving antennas
and, a processer configured to process the reflection signal received from the receiving antenna and to 20acquire at least one of a horizontal information or a vertical information of an object.
and a processer configured to process the reflection signal received from the receiving antenna and to 25acquire at least one of a horizontal information or a 67vertical information of an object.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (US 20180149735).
	Regarding claim 1, Lim teaches:
an antenna member configured to include a transmission antenna set including at least one first transmission antenna and a second transmission antenna (a receiving antenna set configured to include a first receiving antenna group including a first receiving antenna and a second receiving antenna (0018))
spaced apart from the first transmission antenna by a first vertical distance in a first direction perpendicular to a ground ( some of a plurality of transmitting antennas are arranged in a first direction perpendicular to the ground and the other transmitting antennas are arranged in a second direction opposite to the first direction(0022, Fig. 4)
a receiving antenna set including at least one receiving antenna disposed at the same vertical position as the first transmission antenna or the second transmission antenna (a receiving antenna set configured to include a first receiving antenna group and a second receiving antenna group that are vertically spaced by a second vertical distance and elongated in opposite directions (0021))
a transceiver configured to transmit a transmission signal by using at least one of the transmission antenna in a first detection mode or a second detection mode (Meanwhile, the transceiver 120 and the processor 130 have the antenna systems shown in FIGS. 3 and 4 included in the radar apparatus according to this embodiment and have a predetermined signal transmitting/receiving method and should be able to implement an information obtaining method using the transmitting/receiving method in order to obtain elevation information and azimuth information of an object in a mid/long-range sensing mode and a short-range sensing mode(0069))
to receive a reflection signal by using all of the receiving antennas (and a receiver that switches to one of the receiving antennas and receives a reception signal that is a reflection signal of the transmission signal reflected from a target through the switched receiving antenna or through a multi-receiving channel assigned to the receiving antennas (0060))
a processer configured to process the reflection signal received from the receiving antenna and to acquire at least one of a horizontal information or a vertical information of an object (Meanwhile, the transceiver 120 and the processor 130 have the antenna systems shown in FIGS. 3 and 4 included in the radar apparatus according to this embodiment and have a predetermined signal transmitting/receiving method and should be able to implement an information obtaining method using the transmitting/receiving method in order to obtain elevation information and azimuth information of an object(0069))
Regarding claim 12, Lim teaches:
a transmission antenna set including at least one first transmission antenna and a second transmission antenna spaced apart from the first transmission antenna by a first vertical distance in a first direction perpendicular to a ground (Another object of the present disclosure is to provide an antenna system in which some of a plurality of transmitting antennas are arranged in a first direction perpendicular to the ground and the other transmitting antennas are arranged in a second direction opposite to the first direction (0015))
and a receiving antenna set including four receiving antennas disposed at the same vertical position as the first transmission antenna or the second transmission antenna and spaced apart from each other by a predetermined horizontal distance in a horizontal direction perpendicular to the first direction (a receiving antenna set configured to include a first receiving antenna group and a second receiving antenna group that are vertically spaced by a second vertical distance and elongated in opposite directions(0021, Fig. 3))
Regarding claim 2, Lim teaches wherein the receiving antenna set comprises a first receiving 25antenna, a second receiving antenna, a third receiving 62antenna and a fourth receiving antenna which are sequentially spaced apart from each other in a second direction perpendicular to the first direction, wherein the first receiving antenna and fourth 5receiving antenna are spaced apart from a midpoint between the second receiving antenna and the third receiving antenna by a first horizontal distance respectively (Fig. 3, RX1 and RX2 shows 4 sets of antennas which are spaced apart. RX3 and RX4 are perpendicular to the RX1 and RX2. RX1 and RX2 are also spaced apart from a midpoint).
Regarding claim 3, Lim teaches wherein the first transmission antenna comprises a first-1 transmission antenna including 4 or 6 array antennas and a fisrt-2 transmission antenna including two array antennas, and  15the second transmission antenna comprises 4 or 6 array antennas (Fig. 3).
Regarding claim 4, Lim teaches wherein the first-1 transmission antenna and the second 20transmission antenna are spaced apart from each other by a second horizontal distance corresponding to twice the first horizontal distance in the second direction (Fig. 3, RX1 is spaced apart between RX2 being as 4A and midpoint between RX3 and RX4 are spaced 2A, thus the horizontal distance is twice the first horizontal distance).
Regarding claim 5, Lim teaches wherein the first-2 transmission antenna is disposed between the first-1 transmission antenna and the second transmission antenna (Fig.3).
Regarding claim 6, Lim teaches:
wherein each of the first receiving antenna and the fourth receiving antenna includes two array antennas and each of the second receiving antenna and the third receiving antenna includes one array antenna (The first receiving antenna RX1 and the second receiving antenna RX2 each may be composed of a total of m array antennas (0086) and The third receiving antenna RX3 and the fourth receiving antenna RX4 constituting the second receiving antenna group each may be composed of k array antennas (0090))
the processor synthesizes the signals received from the second receiving antenna and the third receiving antenna such that the signals are used as one receiving channel (and processing a reception signal received through one or more of the first receiving antenna group (0128))
Regarding claim 7, Lim teaches wherein the second receiving antenna and the third receiving antenna are arranged to be spaced apart from each other by a half of the wavelength of the transmission signal in the second direction (The horizontal distance B between the third receiving antenna RX3 and the fourth receiving antenna RX4 of the second receiving antenna group may be smaller than the wavelength λ of a transmission signal used in the radar apparatus (0106)).
Regarding claim 8, Lim teaches:
wherein the first detection mode is a mid range detection mode or a long range detection mode (mid/long-range sensing mode (0020))
wherein the transceiver transmits code-divided transmission signals from the first-1 transmission antenna and the second transmission antenna in the first detection mode and receives reflection signals at all of the receiving antennas in order to obtain the horizontal information of the object (a transceiver configured to transmit transmission time-divided or code-divided transmission signals through the transmitting antenna included in the first transmitting antenna group and the transmitting antennas included in the second transmitting antenna group, and receive reflection signals reflected from the target through the receiving antenna set, in a mid/long-range sensing mode (0020))
Regarding claim 9, Lim teaches wherein the second detection mode is a short range detection mode, and wherein the transceiver transmits a transmission signal from the first-2 transmission antenna in the second detection mode and receives reflection signals at all of the receiving antennas (That is, as will be described below, it is possible to precisely obtain not only azimuth information, but elevation information of an object in both of the mid/long-range sensing mode and the short-range sensing mode by appropriately selecting a transmitting antenna to transmit a radar signal and a receiving antenna to obtain the elevation/azimuth information of the object, depending on the sensing modes (0129)).
Regarding claim 10, Lim teaches wherein, in order to acquire the vertical information of the object, the transceiver transmits code-divided transmission signals from the first-1 transmission antenna and the second transmission antenna and receives reflection signals at all of the receiving antennas (a transceiver configured to transmit transmission time-divided or code-divided transmission signals through the transmitting antenna included in the first transmitting antenna group and the transmitting antennas included in the second transmitting antenna group, and receive reflection signals reflected from the target through the receiving antenna set, in a mid/long-range sensing mode (0020)).
Regarding claim 11, Lim teaches wherein a frequency band and a signal waveform of the code- divided transmission signal in the long range detection mode are different from a frequency band and a signal waveform of the transmission signal in the short range detection mode (Another object of the present disclosure is to provide a radar apparatus that can avoid interference with other radar apparatuses and can improve resolution in measuring azimuth/elevation information of an object at both of a mid/long distance and a short distance, by making the frequency bands and signal waveforms of transmission signals in a short-range sensing mode and a mid/long-range sensing mode (0017)).
Regarding claim 13, Lim teaches wherein the receiving antenna set comprises a first receiving antenna, a second receiving antenna, a third receiving antenna and a fourth receiving antenna which are 20sequentially spaced apart from each other in a second direction perpendicular to the first direction, wherein the first receiving antenna and fourth receiving antenna are spaced apart from a midpoint between the second receiving antenna and the third 25receiving antenna by a first horizontal distance 66respectively (Fig. 3, RX1 is spaced apart between RX2 being as 4A and midpoint between RX3 and RX4 are spaced 2A, thus the horizontal distance is twice the first horizontal distance).
Regarding claim 14, Lim teaches wherein the first transmission antenna comprises a first-1 5transmission antenna including 4 or 6 array antennas and a fisrt-2 transmission antenna including two array antennas, and the second transmission antenna comprises 4 or 6 array antennas, wherein the first-1 transmission antenna and the 10second transmission antenna are spaced apart from each other by a second horizontal distance corresponding to twice the first horizontal distance in the second direction perpendicular to the first direction (Fig. 3).
Regarding claim 15, Lim teaches wherein the first-2 transmission antenna is disposed between the first-1 transmission antenna and the second transmission antenna (Fig. 3).
Regarding claim 16, Lim teaches 
wherein each of the first receiving antenna and the fourth receiving antenna includes two array antennas and each of the second receiving antenna and the third receiving antenna includes one array antenna (The first receiving antenna RX1 and the second receiving antenna RX2 each may be composed of a total of m array antennas (0086) and The third receiving antenna RX3 and the fourth receiving antenna RX4 constituting the second receiving antenna group each may be composed of k array antennas (0090))
and the second receiving antenna and the third receiving antenna are synthesized and used as one receiving channel (and processing a reception signal received through one or more of the first receiving antenna group (0128))
Regarding claim 17, Lim teaches wherein the second receiving antenna and the third receiving antenna are arranged to be spaced apart from each other by a half of the wavelength of the transmission signal in the second direction (The horizontal distance B between the third receiving antenna RX3 and the fourth receiving antenna RX4 of the second receiving antenna group may be smaller than the wavelength λ of a transmission signal used in the radar apparatus (0106)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648